DETAILED ACTION
	This Office action is in response to the amendment filed January 20, 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over the GREEN et al (2013/0157195) and/or TSUCHIMURA et al (2015/0072274) in view of JP-2004-18421 (MOMOTA et al).
The claimed invention recites the following:
    PNG
    media_image1.png
    330
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    366
    705
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    311
    646
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    345
    702
    media_image4.png
    Greyscale

GREEN et al disclose a molecular glass compound/calixarene compound formulated in a photoresist composition wherein the calixarene compound having acid-removable protecting group which include halo substituted cycloaliphatic groups as seen in paragraph [0024] below: 
    PNG
    media_image5.png
    272
    423
    media_image5.png
    Greyscale

The compound is formulated into a photoresist composition combined with a photoacid generator and a solvent.  The molecular glass compound thus meets the claimed structure of formula (1) having the defined R1 and R2 groups.
	GREEN et al lacks a working example using the any of the cycloaliphatic vinyl ether disclosed in the specification as the acid removable group, however the teachings direct those of ordinary skill to use any of the vinyl ether adducts of the calixarene compounds listed in the reference.
	TSUCHIMURA et al disclose a chemically amplified resist composition comprising a photoacid generator, and a compound including a phenolic hydroxyl group. Applicants are directed to paragraph [0216] wherein compound (B) is a resin which can include calixarene derivatives which is incorporated by reference from JP-2004018421 (MOMOTA et al).
	MOMOTA et al disclose calixarene derivatives having substituent groups to include halogenoalkyl groups which can be used in electron-beam negative resist materials, as seen in formula (1) on page 2, attached below:

    PNG
    media_image6.png
    700
    1113
    media_image6.png
    Greyscale
.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to form the vinyl ether adducts of calixarene having halosubstituted cycloaliphatic or halogenoalkyl group compounds with a hydroxyl group with the reasonable expectation of having a composition which is improved in resolution, low LER and improved processing stability.
Claims 1, 2, 7-14, 19 and 20 are seen as allowable over the prior art of record, wherein the specific position of R1 in (1-1) and in (1-2) are not taught in the prior art references of record.   The prior art report calixarenes having substituted groups.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ECHIGO et al (9,182,666), TAKASUKA et al (8,969,629) and (2016/0124303) each report a calixarenes having the following structure wherein the R2 is on the inside position of the aromatic ring which is cumulative to rejection above for claimed formulae (1) in claims 21 and 24.  The calixarene in ECHIGO et al (9,182,666) is shown as the common structure taken from column 3, lines 48-67:

    PNG
    media_image7.png
    413
    411
    media_image7.png
    Greyscale
 	HAYASHI et al (8,829,247) and ECHIGO (2013/0122423) report calixarenes that do not specifically disclose substituted groups on the inside position of the aromatic ring as the structure in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
April 9, 2022